Citation Nr: 1615663	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  08-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to education benefits under the provisions of the Montgomery GI Bill-Selected Reserve (MGIB-SR).

2.  Entitlement to educational assistance under Chapter 33, Title 38 United States Code (Post-9/11 GI Bill Program) greater than the 80 percent level.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to July 2006 and from March to July 2008.  He also served in the California Army National Guard (CANG) and the U.S. Army Reserves (USAR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in October 2007 (MGIB-SR) and February 2010 (Post-9/11 GI Bill Program).

The Board remanded this matter in February 2010 and October 2015 to obtain the Veteran's service personnel records (SPRs).  VA obtained the SPRs.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board decides the MGIB-SR below.  The Post-9/11 GI Bill Program issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The CANG discharged the Veteran in 2007 because he did not meet its medical retention standards.  

2.  The Department of Defense (DoD) has determined that the Veteran is not eligible for educational assistance benefits under Chapter 1606, to include kicker benefits.

CONCLUSION OF LAW

The criteria for MGIB-SR benefits have not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2014); 38 U.S.C.A. §3012; 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  However, the VCAA is inapplicable because the Veteran's claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 38 C.F.R. § 3.159(b)(3)(ii) (stating that VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established). 

The Veteran seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code.  The Armed Forces, not VA, determine Chapter 1606 eligibility.  38 C.F.R. § 21.7540(a).  VA only makes the payments for the program.  

To be eligible, a reservist who is not a Reserve officer (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30. 38 C.F.R. § 21.7540(a).  

Here, the CANG discharged the Veteran in May 2007 for noncompliance with "medical retention standards" under Army Regulation 40-501 Chapter 3.  See April 2007 Medical Retention Memorandum.  Per a January 2016 email from a USAR education specialist, this discharge terminated the Veteran's MGIB-SR eligibility.  
The Board appreciates that the Veteran believes he is eligible for MGIB-SR benefits due to enlisting with the USAR, as articulated in his May 2008 VA Form 9.  It also recognizes he asserts that his service-connected disability caused his CANG discharge, as articulated in his June 2009 VA Form 9.  However, DoD, not VA, determines MGIB-SR eligibility.  To the extent the Veteran believes DoD incorrectly classified his discharge (medical retention unfitness vs. disability), the Board encourages him to consult DoD. 

Because there is no legal entitlement to MGIB-SR benefits - as determined by DoD - the claim is denied.


ORDER

Entitlement to MGIB-SR education benefits is denied.


REMAND

VA granted the Veteran Post-9/11 GI Bill Program benefits in February 2010 at a 40 percent level.  The Veteran disagreed with this level in April 2010.  VA subsequently increased the level to 80 percent in December 2011.  The Veteran disagreed with this increased level in July 2012.  These disagreements were timely.  VA has not issued a statement of the case (SOC) for this issue.  Remand is warranted pursuant to Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing entitlement to educational assistance under the Post-9/11 GI Bill Program greater than the 80 percent level.  Advise the Veteran  of the time limit in which he may file a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


